Case 3:18-cv-00136-BJD-MCR Document 65 Filed 04/14/20 Page 1 of 2 PageID 548




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


DEBRA FIALEK, an individual,

              Plaintiff,

v.                                                       Case No. 3:18-cv-136-J-39MCR

I.C. SYSTEM, INC., a foreign for-profit
corporation, BELLSOUTH
TELECOMMUNICATIONS, LLC., a
foreign limited liability company, and
ENHANCED RECOVERY COMPANY,
LLC, a foreign limited liability
company,

              Defendants.
                                         /

                                ORDER OF DISMISSAL

       This matter is before the Court on the Joint Stipulation for Dismissal with Prejudice

(Doc. No. 62; Stipulation) filed on March 25, 2020. In the Stipulation, Plaintiff and

Defendants, Bell South Telecommunications, LLC d/b/a AT&T and I.C. System, Inc., state

that they agree to the dismissal of this case with prejudice. See Stipulation at 1.

Accordingly, it is hereby

       ORDERED:

       1.     This case is DISMISSED with prejudice as to Defendants, Bell South

Telecommunications, LLC d/b/a AT&T and I.C. System, Inc.

       2.     Each party shall bear its own costs and fees.

       3.     The Clerk of the Court is directed to terminate Defendants, Bell South

Telecommunications, LLC d/b/a AT&T and I.C. System, Inc. from the Court Docket.
Case 3:18-cv-00136-BJD-MCR Document 65 Filed 04/14/20 Page 2 of 2 PageID 549




      DONE and ORDERED in Jacksonville, Florida this 13th day of April, 2020.




cs

Copies to:

Counsel of Record




                                        -2-
